

115 HR 3197 IH: Preventing Unkind and Painful Procedures and Experiments on Respected Species Act of 2017
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3197IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Brat (for himself, Ms. Titus, Mr. Mast, Mr. Ted Lieu of California, Mr. Donovan, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit the Secretary of Veterans Affairs from
			 conducting medical research causing significant pain or distress to dogs.
	
 1.Short titleThis Act may be cited as the Preventing Unkind and Painful Procedures and Experiments on Respected Species Act of 2017 or the PUPPERS Act of 2017. 2.Prohibition on Department of Veterans Affairs medical research causing significant pain or distress to dogs (a)In generalSection 7303 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(e)
 (1)In carrying out research, the Secretary may not purchase, breed, transport, house, feed, maintain, dispose of, or experiment on dogs as part of the conduct of any study that causes significant pain or distress.
 (2)In this subsection, the term study that causes significant pain or distress— (A)includes any study classified to pain category D or E by the Department of Agriculture; and
 (B)does not include any physical exam, training program, or study relating to service or working dogs.. (b)Effective dateThe amendment made by subsection (a) shall take effect 90 days after the date of enactment of this Act.
			